Hill, C. J.
1. 'The motion to dismiss the writ of error is controlled by the decision of this court in the “case of Coleman v. State, ante (63 S. E. 244).
2. The assignments of error, as to the judgment overruling the challenge to the array of jurors, and as to the charge of the court on the subject of reasonable doubt, are fully controlled by the decision of this court in the case of Governor v. State, ante, 357 (63 S. E. 241).
3. The judgment is amply supported by the evidence.

Judgment affirmed.